Citation Nr: 1714407	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  03-05 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction. 

2.  Entitlement to service connection for a tooth disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on a schedular basis.

4.  Entitlement to a TDIU on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty (AD) from December 1971 to June 1973 and from December 1990 to February 1992, with additional service in the National Guard, so presumably on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This case has a complex procedural history dating back several years.  It initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable rating for the Veteran's 
service-connected low back disability.

This appeal, however, also stems from a more recent March 2007 rating decision that denied an increase in a now higher 40 percent scheduler rating for the Veteran's service-connected low back disability.  In August 2012, the Board denied the claim for increase and inferred a claim for a TDIU as part and parcel of that claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The claim for a TDIU was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The RO denied the derivative TDIU claim in September 2013 and December 2015 rating decisions, and in a December 2015 Supplemental Statement of the Case (SSOC).  So this derivative claim is now before the Board on appeal.

The Veteran also completed ("perfected") appeals concerning his claims of entitlement to increased ratings for his service-connected low back and psychiatric disabilities, as well as his claims of service connection for hearing loss and tinnitus.  However, as he has requested hearings on those matters and as the RO has not certified the appeal to the Board for review and appears to be currently processing the appeal, any action by the Board at this time may serve to actually delay the RO's action on those appeals.  Accordingly, no action will be taken by the Board at this time.

The Board further notes that the Veteran testified before two separate Veterans Law Judges (VLJs) with respect to his claim for an increase in his service-connected low back disability (in August 2005 and September 2008).  Therefore, and in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Board's last decision/remand (in August 2012) was signed by three separate VLJs, i.e., by a panel of judges.  But only the September 2008 hearing before the undersigned VLJ addressed the matter of the Veteran's employability (or rather, unemployability).  Accordingly, his appeal concerning entitlement to a TDIU is before the undersigned VLJ only.

Additionally, it appears from the Veteran's February 2016 Substantive Appeal (on VA Form 9) that he is requesting a videoconference hearing regarding his claim of entitlement to a TDIU.  That notwithstanding, given the favorable disposition of this claim - at least with respect to a schedular TDIU - the Board finds that he is not prejudiced by the Board going ahead and adjudicating this claim (i.e., without first returning this claim to the AOJ for a hearing to be scheduled on this issue of entitlement to a TDIU on a schedular basis).

A still additional issue of entitlement to Special Monthly Compensation (SMC) has been raised by the record in a March 2012 claim but has not been adjudicated by the AOJ.  VA has a duty to maximize benefits and policy to consider entitlement to SMC where applicable.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); AB v. Brown, 6 Vet. App. 35, 38 (1993); Bradley v. Peake, 22 Vet. App. 280 (2008) (since reversed on other grounds).  See also 38 C.F.R. § 3.103 (a) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  The issues of entitlement to a TDIU on an extra-schedular basis (for a preceding period) and service connection for erectile dysfunction (ED) and a tooth disability are being addressed in the REMAND portion of this decision, however, so the disposition of those other claims may, in turn, impact the claim for SMC.  Therefore, the Board is referring this SMC claim to the AOJ for appropriate action.  38 C.F.R. 19.9(b)(2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1.  As of March 7, 2012, the Veteran's service-connected disabilities are persistent depressive disorder, evaluated as 50-percent disabling; traumatic arthritis of the lumbosacral spine, evaluated as 40-percent disabling; and an ingrown toenail of the left great toe, rated 0-percent disabling, so noncompensable.  The combined rating for these service-connected disabilities meets the schedular criteria for a TDIU. 

2.  The Veteran completed high school and was last briefly gainfully employed as a part-time security guard in 2009.  

3.  His service-connected disabilities, particularly his persistent depressive disorder and low back disability, have precluded him from engaging in substantially gainful employment since March 7, 2012.


CONCLUSION OF LAW

The criteria are met for a schedular TDIU as of March 7, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  The Board's review of additional medical evidence (VA treatment records and VA examinations and statements in support of claim) subsequently added to the electronic record without the Veteran's waiver of RO initial consideration is also harmless.  [With respect to the other claims being remanded, the AOJ will have an opportunity to consider this evidence in the first instance.]

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities-provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 

The Veteran filed his claim for an increased rating for his service-connected low back disability in November 2006.  As his claim for a TDIU is considered part and parcel of that increased-rating claim, meaning derivative of it, that date also serves as the basis for his TDIU claim.  Prior to March 7, 2012, service connection was established for a low back disability, rated 40-percent disabling since November 20, 2000, and for an ingrown left great toe toenail, rated 0-percent disabling, so noncompensable, since February 19, 1992.  

Accordingly, prior to March 7, 2012, the Veteran's combined schedular evaluation was 40 percent; he therefore did not meet the schedular rating requirements for a TDIU under 38 C.F.R. § 4.16(a).  From March 7, 2012, however, service connection was additionally established for persistent depressive disorder, rated as 50-percent disabling from that date onwards.  The schedular rating requirements for a TDIU in 38 C.F.R. § 4.16(a) consequently are met as of that date.  Therefore, the question remaining is whether the Veteran has been unable to engage in substantially gainful employment because of his service-connected disabilities since March 7, 2012 (the date he met the schedular rating requirements for a TDIU).

Entitlement to a TDIU requires an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disability(ies), alone, are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran has a high school education.  During his September 2008 Board hearing, he testified that, post-service, he had worked for 15 years as a machine operator, lifting heavy dyes that weighed about 30 to 40 pounds.  Several years later, he had worked as a part-time security guard for a hospital as a therapeutic measure.  See September 2008 Board hearing transcript.  

By way of background, in an April 2008 statement, the Veteran stated that he was unable to stand for long periods of time and could not lift anything over ten pounds or bend in different positions.  He further stated that, at times, he had trouble getting up out of his chair.  At the time, his part-time (three-day-a-week) job involved no physical activity and only required that he sit and monitor people; he stated this was a therapeutic job encouraged by his VA psychologist.

In a March 2009 statement, the Veteran's VA treating psychologist noted that it was previously recommended that the Veteran engage in more structured daily activities to manage his mental health condition, which he accomplished by taking on part-time employment (as a security guard).  However, the Veteran felt more distressed by life events and was unable to tolerate the emotional demands associated with his personal life and job responsibilities.  Therefore, his treating psychologist agreed that it was in the Veteran's best interest to stop paid employment.

In an August 2012 statement, a VA nurse practitioner noted that the Veteran's low back disability continued to cause him pain and depression due to physical and intimacy complications.  She determined that he was unable to work due to the degree of his back condition "in any capacity," especially considering the pain medications he takes for his back, which cause drowsiness and in turn decrease his quality of life.

The Board sees that three examinations were conducted with respect to the Veteran's claims for increased ratings for his depressive disorder and low back disability.  On December 2015 VA back examination, the examiner opined that the Veteran would have difficulty in performing work that involved prolonged standing, walking, lifting heavy objects, or climbing stairs.  He found that these restrictions, however, would not preclude sedentary employment.  On December 2015 VA mental disorders examination, the examiner determined that the Veteran's depression symptoms would be present whether he is sitting or standing.  Therefore, the likelihood of him functioning in a work setting in a productive manner would be challenging and may initially cause a reduction in reliability and productivity.  However, she concluded that working in an environment that is outside of isolation, predictable, and controlled is likely to decrease his symptoms.  She noted that research has indicated that effective social and occupational activities are recommended for depression and have been proven to reduce anhedonia, loneliness, low self-worth, fatigue, lack of motivation, and irritability, and increase interpersonal relationships, memory, and sleep hygiene.  She pointed out that Veteran has only a high school diploma and had worked in labor for years.  

However, she found that his education level, prior work experiences, and training, irrespective of age and disabilities other than depression, do not render him unable to secure or follow substantially gainful employment.  On April 2016 VA mental disorders examination, the examiner determined that the Veteran experienced total social and occupational impairment due to his psychiatric symptoms.

During psychological treatment in February 2016, the Veteran's treating VA psychologist stated that the prognosis for "significant improvement to the extent that [the Veteran] could engage in consistent gainful employment is poor."  She noted that the Veteran has "considerable impairment in interpersonal relationships that has not shown improvement over the past 5+ years" and instead appears to be worsening, with increased isolation.  She therefore concluded that the Veteran could not tolerate the demands of regular contact with the public or coworkers. 

In March 2016 correspondence, the Veteran was advised that he is unable to currently participate in the Vocational Rehabilitation and Employment (Chapter 31) program due to "medical reasons" and VA was unable to determine if and when he would be able to pursue competitive employment in the future.

The Veteran is also in receipt of Social Security Administration (SSA) disability benefits since 1993 based on his service-connected major depression.  While not binding, the SSA's determination as to his employability is relevant evidence.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

The Board is aware that the VA medical examination reports cited above show the Veteran may perform some type of employment, specifically, sedentary employment.  But the Board also sees that he already attempted to perform sedentary employment while working in a hospital and, ultimately, was unable to owing to his service-connected psychiatric disability.  The Board also finds it significant that his treating psychologist has repeatedly found the Veteran unable to engage in substantially gainful employment of any type, that is, regardless of whether physical or sedentary in nature.  Additionally, while the December 2015 VA back and mental disorders examiners determined the Veteran could perform sedentary work, they did not indicate what types of employment he would be capable of performing with this limitation, especially given his high school education and prior work experience all but exclusively as a laborer.  

Accordingly, the Board finds that it is reasonably shown that, by virtue of his service-connected disabilities, the Veteran is precluded from participating in any employment that could be considered substantially gainful versus just marginal in comparison, again, when considering his level of education, prior work experience and training.  38 C.F.R. § 4.18.  This conclusion is especially true when resolving all reasonable doubt in his favor, as required by 38 C.F.R. §§ 3.102, 4.3.  So a schedular TDIU from March 7, 2012, onwards is warranted.


ORDER

A TDIU from March 7, 2012, onwards is granted, subject to the statutes and regulations governing the payment of monetary awards.


REMAND

Although the Board regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, the remaining claims, this additional development is needed to ensure there is a complete record upon which to decide these remaining claims.

Extra-schedular TDIU (for the period prior to March 7, 2012)

In a February 2016 Substantive Appeal (on VA Form 9, submitted with respect to his increased-rating claim for his service-connected low back disability), the Veteran included discussion concerning his TDIU claim and requested a videoconference hearing before a VLJ of the Board.  Since the AOJ, rather than the Board, schedules this type of hearing, the Board must remand this extra-schedular TDIU claim to arrange for this hearing.  38 C.F.R. §§ 20.700, 20.704, 20.1304.

Additionally, as already alluded to, the Veteran has perfected appeals with respect to his claims of entitlement to increased ratings for his service-connected low back and psychiatric disabilities and requested hearings on those matters.  The Board finds that the issue of entitlement to an extra-schedular TDIU is inextricably intertwined with those other claims and must be remanded on this basis as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of another).

Other Issues

The Veteran filed a timely December 2012 Notice of Disagreement (NOD) initiating an appeal of a December 2011 rating decision denying service connection for ED and a tooth disability.  However, an SOC concerning these additional claims has not yet been issued.  The filing of an NOD signals the initiation of an appeal of a claim.  38 C.F.R. § 20.201.  When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the Veteran.  The appropriate disposition in this circumstance is to remand, not merely refer, the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  After receiving this required SOC, the Veteran also must be given time to complete the steps necessary to "perfect" his appeal of these claims by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.


Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing at the earliest opportunity.  Notify him and his attorney of the date, time, and location of this hearing.  Put a copy of this notification letter in the record.  If he fails to report for this hearing or changes his mind and elects not to have it, also document that in the record.

2.  Issue an appropriate SOC addressing the additional claims of entitlement to service connection for ED and a tooth disability.  The Veteran and his attorney must be notified of the time limit for perfecting an appeal to the Board of these additional claims and afforded opportunity to do so.  These claims should only be returned to the Board for further appellate review if he timely perfects an appeal of these additional claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


